Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 22, 2010                                                                                                Marilyn Kelly,
                                                                                                                     Chief Justice

  Rehearing No. 571                                                                                    Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  137500                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
                                                                                                                          Justices
  ANDRE BEZEAU,
           Plaintiff-Appellant,
  v                                                                  SC: 137500
                                                                     COA: 285593
                                                                     WCAC: 03-000101
  PALACE SPORTS & ENTERTAINMENT, INC.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.

          YOUNG, J., would grant rehearing and reverse the decision of the Court of Appeals
  for the reasons set forth in his dissenting opinion in this case, 487 Mich ___ (2010).

        CORRIGAN and MARKMAN, JJ., join the statement of YOUNG, J.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 22, 2010                    _________________________________________
           1019                                                                 Clerk